Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-18 in the reply filed on 8/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for compounds of formula I, with few of the combination of the R variables/substituents, does not reasonably provide enablement large number of possibilities claimed.  For example, the specification is not enabling for compounds wherein R6, R7 are other than hydrogens. Similarly, the possibilities for R1 as instantly claimed does not find support for the large number of conceivable possibilities.  Likewise, with respect to R0 and R5, the disclosure is limited to these being hydrogens or (simultaneously) C1-alkyl.  These are examples with respect to non-enabling disclosure.  The specification does not enable any person skilled in the art to use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to compounds of formula I with substituents layered on top of substituents encompassing large number of conceivable structures that vary widely in physical and chemical properties such as size, molecular weight, chemical functional groups.   These properties are known in the art to greatly influence the biochemical properties (related to intended use of the compounds).  The claims are also drawn to generically defined additional agents (in combination) drawn to large number of possibilities rendering the scope wide. 
Direction with respect to making prong of the enablement requirement is found in the form of chemistry routes/schemes.  These schemes on page 34, as well as the many working examples are limited to the use of unsubstituted furan in (Diels-Alder) for example, there is no direction as to how to selectively saturate R1 heteroaryls such as  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

to make R1 heterocycloalkyl such as 
	
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

or 
where or how to procure starting materials such as 
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Like Route 1, Route 2 on page 36 also provides generic scheme for making R1 aryl, not for R1 is heterocycloalkyl, using boronic acid intermediates.  Such unsaturated (and partially unsaturated heterocyclyl) compounds are found in the specification compound 
    PNG
    media_image4.png
    62
    746
    media_image4.png
    Greyscale


With respect to the use prong of the enablement requirement: Biological properties are unpredictable and are ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-154 (2000) (p. 146, left column).  Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784, teaches many caveats in analog design and states 

    PNG
    media_image5.png
    95
    310
    media_image5.png
    Greyscale

The biological data disclosed (see Table 2 on page 59), is consistent with the unpredictability in the art.  Of the many compounds made, similar compounds show varying degrees of activity.   No clear definition of structural features necessary for desired biological activity (that is pharmacophore) is not taught in the specification.  The claims are also drawn to generically defined additional agents drawn to large number of possibilities rendering the scope wide. As such without knowing what combination of the 
The claims are not commensurate in scope with the breadth of enablement in as much as the disclosure is limited to few compounds of the claimed formula.  There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention commensurate with the scope of the claims.  
MPEP 2164.01(a) states,  “A conclusion of Isaack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9688689. Although the claims at issue are not identical, they are not patentably distinct from each other as explained below.
The conflicting claims contain overlapping subject matter.  The claims of 9688689 are drawn to same active ingredient formula as the instantly recited claims.  The difference is in the generically recited

    PNG
    media_image6.png
    37
    380
    media_image6.png
    Greyscale

of the instant claims. 
Combining with previously known compounds does not make these composition any more novel.  As noted in claims 16-17 of 9688689, such combination are routine in the art.  

    PNG
    media_image7.png
    194
    421
    media_image7.png
    Greyscale

The addition of a non-patentable or inert carrier to a non-patentable compound is not patentable.  See In re Best 195 USPG 430 CCPA 1977.  Similarly, simultaneous, separate or sequential administration of pharmaceutical compositions is also well-known in art see claim 3 of US 8455477 and claim 5 of US 8048888.  

The conflicting claims contain overlapping subject matter.  The claims of 9688689 are drawn to same active ingredient formula as the instantly recited claims.  The difference is in the ‘combination with a second agents of the instant active ingredients’.  

    PNG
    media_image6.png
    37
    380
    media_image6.png
    Greyscale

Combining with previously known therapeutic compounds does not make these compositions any more novel.  As recited in claims 13-14 of 10660881, such combinations are routine in the art.   

    PNG
    media_image8.png
    191
    433
    media_image8.png
    Greyscale

The addition of a non-patentable or inert carrier to a non-patentable compound is not patentable.  See In re Best 195 USPG 430 CCPA 1977.  Also see, " In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) with regards to obviousness in combining agents in the anticipation of synergistic or additive effect.  Similarly, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625